Case 7:19-mj-02548 Document 1 Filed on 10/21/19 in TXSD Page 1 of 2

 

 

AO 91-(Rev. 08/09) Crimirial Complaint United States District Court
- Southam District of Tovac
FILED
UNITED STATES DISTRICT COURT OCT 21 2019
for the ,
. Southern District of Texas David J. Bradley, Clerk
United States of America ' +) M
. ) “19-2. 548 ~
Tomas LOPEZ-Garcia )  CaseNo, MK : £9 Z
YOB:1983 )
Citizen of Mexico
Defendant(s) :
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 20, 2019 in the county of Hidalgo in the
Southern . District of Texas , the defendant(s) violated: .
Code Section | Offense Description
18 U.S.C. 554 did knowingly and willfully attempt to export or send from the United States , any

merchandise, article, or object, to wit: 322 rounds of ammunition and two (02)
9mm pistol magazines, contrary to any law or regulation of the United States, or
receives, coonceals, buys, sells, or in any manner facilitates the transportation,
concealment , or sale of such merchandise, article or object, prior to exportation,
knowing the same to be intended for exportation contrary to any law or
regulation of the United States.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

Approved Ly BUSA y- DIPIAZZA iol2ihq 34am SES

Compléinant ’s signature

Printed name and title

fds Pgip . Shane Petrosky, HSI Special Agent

Sworn to before me and signed in my presence. -
Date: 102112019 ®/OBannu. . {EZ fn 4
. ‘ Judge’ Ss signature ne

City and state: McAllen, Texas a U.S. Magistrate Judge Peter E. Ormsby
Printed name and title |
 

Case 7:19-mj-02548 Document 1 Filed on 10/21/19 in TXSD Page 2 of 2

ATTACHMENT A

On October 20, 2019, U.S. Customs and Border Protection Officers (CBPOs) on the Anti-
Terrorism and Contraband Enforcement Team referred a grey Honda CRV (hereinafter referred
to as “Subject Vehicle”) for an outbound inspection as the Subject Vehicle. attempted to exit the
United States into Mexico at the Hidalgo Port of Entry (Hidalgo POE) in Hidalgo, Texas. The
driver of the Subject Vehicle was later identified as Tomas LOPEZ-Garcia.

At the outbound inspection area, LOPEZ-Garcia provided a CBPO with a negative customs
declaration for weapons, ammunition, and currency exceeding $10,000. During the outbound
inspection, CBPOs discovered 322 rounds ofammunition (252 rounds of 9mm, 50 rounds of 25
auto, and 20 rounds of .222) and two (02) 9mm magazines (Glock and Mec- ~gar Para-Ordinance)
concealed in a bag behind the driver’s seat inside the Subject Vehicle.

During:a subsequent interview by a Homeland Security Investigations (HSI) McAllen, Texas

Special Agent and Customs and Border Protection Enforcement Officer, LOPEZ-Garcia stated

he traveled from Mexico to the United States to procure the ammunition and magazines found
_within the Subject Vehicle and he intentionally procured them to transport back to Mexico.
